Ex 10.1

PROMISSORY NOTE

U.S. $3,000,000.00

Dated: As of February 25, 2013,

New York, New York

 

 

 

1.

Obligation and Repayment: For value received, Borrower absolutely and
unconditionally promises to pay to the order of the Bank, at the Office, without
defense, setoff or counterclaim, the principal amount of Three Million and
00/100 United States Dollars, together with interest and any other sum(s) due
and payable as specified below. The principal amount of this Note shall be due
and payable in consecutive monthly installments, of which each but the last
shall be in the amount of $83,333.33 and the last of which shall be equal to the
then unpaid principal balance of this Note. The first such installment shall be
due on March 25, 2013. Each subsequent installment shall be due on the
corresponding day of each month thereafter (or if such corresponding day is not
a Business Day, on the immediately succeeding Business Day). The remaining
principal balance shall be due on February 25, 2016, unless due and payable
sooner in accordance with the terms of this Note and Rider.

 

 

2.

Interest: Subject to paragraph A(2) of the Terms and Conditions, interest shall
accrue on the principal amount of this Note outstanding from time to time at the
following rate described in the Rider referred to in Paragraph 3 below (the
“Loan Rate”). Interest shall be payable in accordance with the attached Rider
and at any Payment Date and at any time that any part of the principal or any
installment of this Note is paid.

 

 

3.

Riders: In the event of any inconsistency between this Note and any Rider(s) to
which this Note is subject, the provisions of such Rider(s) shall prevail. This
Note is subject to the following Rider, which is part of this Note:

 

 

 

Term Or Installment Rider To Promissory Note Loan(s) Denominated In U.S. Or
Other Currency LIBOR-Based Rate

 

 

4.

Address and Identification of Borrower:

 

Address:

85 Fifth Avenue

 

 

New York, NY

 

Telephone No.: 212-206-8800

 

Fax No.: 212-206-8814

 

Tax ID: 13-3156768

 

 

5.

Agreement to All Terms and Conditions: This Note is subject to all of the Terms
and Conditions set forth below. Each of the undersigned agrees to all of the
provisions of this Note, including the Terms and Conditions and any Rider(s).

 

 

6.

No Representations or Agreements by the Bank: Each of the undersigned
acknowledges that the Bank has made no representation, covenant, commitment or
agreement to Borrower except pursuant to any written document executed by the
Bank.

 

 

7.

No Representation of Nonenforcement: Each of the undersigned acknowledges that
no representative or agent of the Bank has represented or indicated that the
Bank will not enforce any provision of this Note, including the Terms and
Conditions and any Rider(s), in the event of litigation or otherwise.

 

 

8.

Waiver of Jury Trial: Borrower waives, and understands that the Bank waives, the
right to a jury trial with respect to any dispute arising hereunder or relating
to any of the Liabilities; any judicial proceeding with respect to any such
dispute shall take place without a jury.

 

 

9.

Execution of Promissory Note: Borrower understands that by signing this Note
he/she/it is agreeing to all of the terms as contained in this Note and all
other Terms and Conditions and Rider(s) attached hereto and made a part hereof.

 

 

 

Print name of Borrower: ARK RESTAURANTS CORP.


 

 

 

 

   

(Signature) By

/s/ Michael Weinstein

 

 

   

Print name:

Michael Weinstein

 

 

     

Title or capacity (if signing on behalf of Borrower):

Chairman and CEO

 

 


 

 

 

 

(Signature) By:

/s/ Robert J. Stewart

 

 

   

Print name:

Robert J. Stewart

 

 

     

Title or capacity (if signing on behalf of Borrower):

CFO and Treasurer

 

 


--------------------------------------------------------------------------------



TERMS AND CONDITIONS

Definitions are set forth in paragraph N.

 

 

 

 

A. Calculation and Accrual of Interest: (1) Generally. Interest shall be
calculated on a daily basis on outstanding balances at the Applicable Rate,
divided by 360, on the actual days elapsed. During any time that the Applicable
Rate would exceed the applicable maximum lawful rate of interest, the Applicable
Rate shall automatically be reduced to such maximum rate. Any interest payment
made in excess of such maximum rate shall be applied as, and deemed to be, in
the Bank’s sole discretion, (a) a payment of any of the Liabilities, in such
manner as determined by the Bank, or (b) cash collateral to be retained by the
Bank to secure repayment of this Note. (2) Increased Rate. Interest shall accrue
at the Increased Rate upon and after (a) the occurrence of any Debtor Relief
Action, (b) any demand of payment of this Note (if payable on demand) or (c) the
occurrence of any Event of Default (if this Note is payable other than on
demand). (3) Accrual. To the extent permitted by Law, interest shall accrue at
the Applicable Rate on all unpaid Liabilities under this Note, including but not
limited to any unpaid interest and any unpaid obligation owed pursuant to
paragraph B (Indemnification).


 

 

B.

Indemnification: To the extent permitted by Law: (1) Taxes. All payments under
this Note shall be made free and clear of, and without deduction for, any Taxes.
If Borrower shall be required to deduct any Taxes in respect of any sum payable
under this Note, then (a) the sum payable shall be increased so that the Bank
shall receive an amount equal to the sum the Bank would have received had no
deductions been made, and (b) Borrower shall make such deductions and shall pay
the amount deducted to the relevant Governmental Authority. Borrower shall pay
to the Bank on demand, and shall indemnify and hold the Bank harmless from, any
and all Taxes paid by the Bank and any and all liability (including penalties,
interest and expenses) with respect thereto, whether or not such Taxes were
correctly or legally asserted. Within 30 days after any Taxes are paid, Borrower
shall furnish evidence thereof to the Bank. (2) Regulatory Costs. In the event
that in connection with the transaction(s) contemplated by this Note and/or the
Bank’s funding of such transaction(s), the Bank is required to incur any
Regulatory Costs in order to comply with any Law issued after the date of this
Note, then Borrower shall pay to the Bank on demand, and shall indemnify and
hold the Bank harmless from, any and all such Regulatory Costs. (3) Costs and
Expenses. Borrower shall pay the Bank on demand, and shall indemnify and hold
the Bank harmless from, any and all Costs and Expenses. (4) Prepayment Costs. If
Borrower makes any payment of Prepaid Principal (voluntarily or not), and if the
Applicable Rate with respect to such Prepaid Principal is not a Variable
Prime-Based Rate, then Borrower shall pay to the Bank an amount sufficient to
compensate the Bank for its Prepayment Costs. Borrower acknowledges that
determining the actual amount of Prepayment Costs may be difficult or impossible
in any specific instance. Accordingly, Borrower agrees that Prepayment Costs
shall be deemed to be the excess, if any, of (i) the product of (A) the Prepaid
Principal, times (B) the Applicable Rate divided by 360, times (C) the remaining
number of days from the date of the payment to the applicable Payment Date, over
(ii) that amount of interest which the Bank determines that the holder of a
Treasury Obligation selected by the Bank in the amount (or as close to such
amount as feasible) of the Prepaid Principal and having a maturity date on (or
as soon after as feasible) the applicable Payment Date would earn if that
Treasury Obligation were purchased in the secondary market on the date the
Prepaid Principal is paid to the Bank and were held to maturity. Borrower agrees
that the determination of Prepayment Costs shall be based on amounts which a
holder of a Treasury Obligation could receive under these circumstances, whether
or not the Bank actually invests the Prepaid Principal in any Treasury
Obligation. (5) Bank Certificate. The Bank’s certificate as to any amounts owing
under this paragraph shall be prima facie evidence of Borrower’s obligation.

C.

Set Off: Every Account of Borrower with the Bank shall be subject to a lien and
to being set off against the Liabilities. The Bank may at any time at its option
and without notice, except as may be required by law, charge and/or appropriate
and apply all or any part of any such Account toward the payment of any of the
Liabilities.

D.

Events of Default: The remainder of this paragraph D shall not apply if this
Note is payable on demand. Each of the following shall be an Event of Default
hereunder: (1) Nonpayment. (a) The nonpayment when due of any part of the
Liabilities; (b) the prohibition by any Law of payment of any part of any of the
Liabilities. (2) Bankruptcy; Adverse Proceedings. (a) The occurrence of any
Debtor Relief Action; (b) the appointment of a receiver, trustee, committee,
custodian, personal representative or similar official for any Party or for any
Material part of any Party’s property if such appointment continues in effect
for 60 days without being vacated; (c) any action taken by any Party to
authorize or consent to any action set forth in subparagraph D(2)(a) or (b); (d)
the rendering against any Party of one or more judgments, orders, decrees and/or
arbitration awards (whether for the payment of money or injunctive or other
relief) which in the aggregate are Material to such Party, if they continue in
effect for 60 days without being vacated, discharged, stayed, satisfied or
performed; (e) the issuance or filing of any warrant, process, order


--------------------------------------------------------------------------------




 

 

 

of attachment, garnishment or other lien or levy against any Material part of
any Party’s property; (f) the commencement of any proceeding under, or the use
of any of the provisions of, any Law against any Material part of any Party’s
property, including but not limited to any Law (i) relating to the enforcement
of judgments or (ii) providing for forfeiture to, or condemnation,
appropriation, seizure or taking possession by, or on order of, any Governmental
Authority; (g) the forfeiture to, or the condemnation, appropriation, seizure,
or taking possession by, or on order of, any Governmental Authority, of any
Material part of any Party’s property; (h) any Party being charged with a crime
by indictment, information or the like. (3) Noncompliance. (a) Any Default with
respect to any Agreement with or to the Bank, which Default the Borrower failed
to cure within 30 days after the Bank’s written notice to the Borrower thereof;
it being understood that nonpayment Defaults shall not be subject to the 30-day
cure period provided in this Section D(3)(a); (b) the giving to the Bank by or
on behalf of any Party at any time of any materially incorrect or incomplete
representation, warranty, statement or information; (c) without limiting
Borrower’s obligation to deliver certain financial statements pursuant to
Section 5 of the Letter Agreement dated the date hereof between the Borrower and
the Bank, the failure of any Party to furnish to the Bank, copies of its
financial statements and such other information respecting its business,
properties, condition or operations, financial or otherwise, promptly when, and
in such form as, reasonably required or requested by the Bank in writing upon
reasonable notice; (d) any Party’s failure or refusal, upon reasonable notice
from the Bank, to permit the Bank’s representative(s) to visit such Party’s
premises during normal business hours and to examine and make photographs,
copies and extracts of such Party’s property and of its books and records; (e)
any Party’s concealing, removing or permitting to be concealed or removed, any
part of its property with the intent to hinder or defraud any of its creditors;
(f) any Party’s making or suffering any Transfer of any of its property, which
Transfer is deemed fraudulent under the law of any applicable jurisdiction; (g)
the revocation or early termination of any Party’s obligations under any
Agreement with or to the Bank (including but not limited to any of the
Liabilities), or the validity, binding effect or enforceability of any of such
obligations being challenged or questioned, whether or not by the institution of
proceedings. (h) the revocation, withdrawal, expiration, reduction or default of
or under any related Letter of Undertaking or guarantee, or any agreement to
which a Letter of Undertaking or guarantee was issued. (4) Adverse Changes. (a)
The occurrence of a Material adverse change in any Party’s financial condition;
(b) the death or incompetence (if a person) or the dissolution or liquidation
(if a corporation, partnership or other entity) of any Party or such Party’s
failure to be and remain in good standing and qualified to do business in each
jurisdiction Material to such Party; (c) any Material Default with respect to
any Material Agreement other than with or to the Bank, which Material Default
the Borrower failed to cure within 30 days after the Bank’s written notice to
the Borrower thereof; it being understood that Material nonpayment Defaults
shall not be subject to the 30-day cure period provided in this Section D(4)(c);
(d) any Default pursuant to which any Person shall have the power to effect an
Acceleration of any Material Debt; (e) any Acceleration or demand of payment
with respect to any Material Debt; (f) any Party’s becoming insolvent, as
defined in the Uniform Commercial Code; (g) the Bank’s believing in good faith
that the prospect of payment of any of the Liabilities is impaired; (h) the
Material suspension of any Party’s business; (i) any Party’s Material failure to
pay any tax when due; (j) the expulsion of any Party from any exchange or
self-regulatory organization or any loss, suspension, nonrenewal or invalidity
of any Party’s Material license, permit, franchise, patent, copyright, trademark
or the like; (k) the occurrence of any event which gives any Person the right to
assert a lien, levy or right of forfeiture against any Material part of any
Party’s property; (l) Borrower’s failure to give the Bank notice, within
10 Business Days after Borrower had notice or knowledge, of the occurrence of
any event which, with the giving of notice and/or lapse of time, would
constitute an Event of Default. (5) Business changes. (a) any change in Control
of any Party; (b) any merger or consolidation involving any Party; (c) any
Party’s sale or other Transfer of substantially all of its property; (d) any
bulk sale by any Party not in the ordinary course of busienss; (e) any Material
change in the nature or structure of any Party’s business. (6) Exchange
Controls. (a) Any Party’s failure to obtain any Exchange Control Permit deemed
by the Bank to be necessary or appropriate; (b) the failure to obtain the
renewal of any such Exchange Control Permit at least 30 days prior to its
expiration.

E.

Remedies: (1) Acceleration at Bank’s Option. Upon any failure to pay this Note
in full on demand (if payable on demand) or (if this Note is payable other than
on demand) upon the occurrence of any Event of Default other than any Debtor
Relief Action, then any and all Liabilities, not then due, shall, at the Bank’s
option, become immediately due and payable without notice, which Borrower
waives. (2) Automatic Acceleration. Upon the occurrence of any Debtor Relief
Action, then, whether or not any of the Liabilities are payable upon demand and
notwithstanding paragraph F, any and all Liabilities not then due, shall
automatically become immediately due and payable without notice or demand, which
Borrower waives. (3) Additional Remedies. Bank shall have all rights and
remedies available to it under any applicable Agreement or Law.

F.

Waiver of Protest, etc.: Notice, presentment, protest, notice of dishonor and
(except for such of the Liabilities as are payable on demand, but subject to
subparagraph E(2)) demand for payment are hereby waived as to all of the
Liabilities.

G.

Payment: (1) Manner. Any payment by other than immediately available funds shall
be subject to collection. Interest shall continue to accrue until the funds by
which payment is made are available to the Bank. If and to the extent any
payment of any of the Liabilities is not made when due, the Bank is authorized
in its discretion to effect payment by charging any amount so due against any
Account of Borrower with the Bank without notice, except as may be required by
law, whether or not such charge creates an overdraft. (2) Application. Any
payment received by the Bank (including a deemed payment under paragraph A, a
set-off under paragraph C or a charge against an Account under this paragraph G)
shall be applied to pay any obligation of indemnification (including but not
limited to under paragraph B) and to pay any other Liabilities (including
interest thereon and the principal thereof) in such order as the Bank shall
elect in its discretion. Borrower will continue to be liable for any deficiency.
(3) Prepayment. Borrower shall be entitled to pay any outstanding principal
amount or installment under this Note on any Business Day prior to the
applicable Payment Date without the prior consent of the Bank, provided that
(a) any such payment shall be together with payment of all Liabilities then due
and all interest accrued on the Prepaid Principal to the date of such payment,
and (b) if the Applicable Rate with respect to such Prepaid Principal is not a
Variable Prime-Based Rate, any such payment shall be on not less than 5 Business
Days’ notice to the Bank and shall be accompanied by any amount required
pursuant to subparagraph B(4). Any such payment shall, unless otherwise
consented to by the Bank, be applied pro rata to the last outstanding principal
amount(s) to become due under this Note in inverse order of maturity. (4)
Non-Business Days. If any payment of any of the Liabilities is due on any day
that is not a Business Day, it shall be payable on the next Business Day. The
additional day(s) shall be included in the computation of interest. (5)
Extension at Bank’s Option. The Bank shall have the

 

--------------------------------------------------------------------------------




 

 

 

option, which may be exercised one or more times by notice(s) to Borrower, to
extend the date on which any amount is payable hereunder to one or more
subsequent date(s) set forth in such notice(s). (6) Late Payment. Without
limiting or waiving any rights or remedies of the Bank contained in the Note or
under applicable law, and without implying that the Bank has any obligation to
declare or to notify the Borrower of the occurrence of any Event of Default, if
the Bank has neither declared nor notified the Borrower of the occurrence of an
Event of Default, and if any amount of any required payment of principal,
interest fees and/or Late Charge (as defined below) under the Note is not paid
in full within (7) seven days after the same is due, then in addition to all
interest, penalty interest or other fees due to the Bank pursuant to the Note,
any rider to the Note or any agreement or document related to this credit
facility, the Borrower shall pay the Bank a late fee equal to $14.30 for each
day thereafter. Any amount due under this paragraph shall be referred to herein
as a “Late Charge”. The Borrower shall pay any and all such Late Charges in
addition to all payments of principal, interest and fees (if any) under the
Note, provided, however, that during any time that any of the above Late Charges
would cause the total interest payable under the Note to exceed the applicable
maximum lawful rate of interest, then the sum of (a) all such Late Charges and
(b) the amount of interest payable at the Applicable Rate shall automatically be
reduced to an amount that shall not exceed the amount of interest payable at
such maximum rate.

H.

Parties; Counterparts; No Transfer by Borrower: If Borrower is more than one
Person, all of them shall be jointly and severally liable under this Note. This
Note and any Rider hereto may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single instrument. The obligations under this Note shall continue in force and
shall apply notwithstanding any change in the membership of any partnership
executing this Note, whether arising from the death or retirement of one or more
partners or the accession of one or more new partners. Without the Bank’s
written consent, Borrower shall have no right to make any Transfer of any of the
Liabilities; any such purported Transfer shall be void. Subject to the
foregoing, the provisions of this Note shall be binding on Borrower’s executors,
administrators, successors and assigns.

I.

Bank Transfers: (1) Transferability. Without limiting the Bank’s rights
hereunder, the Bank may make a Transfer of all or any part of (a) any obligation
of Borrower to the Bank (including but not limited to any of the Liabilities),
(b) any obligation of any other Party in connection with any of the Liabilities,
(c) any Agreement of any Party in connection with any of the Liabilities,
(d) any collateral, mortgage, lien or security interest, however denominated,
securing any of the Liabilities, and/or (e) the Bank’s rights and, if any,
obligations with respect to any of the foregoing. (2) Extent of Transfer. In the
event the Bank shall make any Transfer of any of the foregoing items
(“Transferred Items”), then — to the extent provided by the Bank with respect to
such Transfer — the Transferee shall have the rights, powers, privileges and
remedies of the Bank. The Bank shall thereafter, to the extent of such Transfer,
be forever relieved and fully discharged from all liability or responsibility,
if any, that it may have to any Person with respect thereto, except for claims,
if any, arising prior to or upon such Transfer. The Bank shall retain all its
rights and powers with respect to any Transferred Items to the extent that it
has not made a Transfer thereof. Without limiting the foregoing, to the extent
of any such Transfer, paragraph B (Indemnification) shall apply to any Taxes,
Regulatory Costs, Costs and Expenses, and Prepayment Costs of, or incurred by,
any Transferee, and paragraphs C (Set-Off) and G(1) (Payment-Manner) shall apply
to any Account of Borrower with any Transferee. (3) Disclosures. The Bank is
authorized to disclose to any prospective or actual Transferee any information
that the Bank may have or acquire about Borrower and any information about any
other Person submitted to the Bank by or on behalf of Borrower. (4)
Negotiability Defenses Waived. If this Note is not a negotiable instrument,
Borrower waives all defenses (except such defenses as may be asserted against a
holder in due course of a negotiable instrument) which Borrower may have or
acquire against any Transferee who takes this Note, or any complete or partial
interest in it, for value, in good faith and without notice that it is overdue
or has been dishonored or of any defense against or claim to it on the part of
any Person.

J.

No Oral Changes; No Waiver by the Bank; Partial Unenforceability: This Note may
not be changed orally. Neither a waiver by the Bank of any of its options,
powers or rights in one or more instances, nor any delay on the part of the Bank
in exercising any of them, nor any partial or single exercise thereof, shall
constitute a waiver thereof in any other instance. Any provision of this Note
which is prohibited, unenforceable or not authorized in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or nonauthorization, without invalidating the remaining
provisions of this Note in that or any other jurisdiction and without affecting
the validity, enforceability or legality of such provision in any other
jurisdiction.

K.

Disputes and Litigation: (1) Governing Law. This Note and the rights and
obligations of the Bank and Borrower hereunder shall be governed by the internal
laws of the State of New York without giving effect to conflict of laws
principles. (2) Jurisdiction, Venue, and Service of Process. Borrower submits to
the nonexclusive jurisdiction of the federal and state courts in the State of
New York in New York County with respect to any dispute arising hereunder or
relating to any of the Liabilities. Service of process may be made on Borrower
by personal delivery at, or by mail addressed to, any address to which the Bank
is authorized to address notices to Borrower. (3) Waiver of Defenses, Setoffs,
Counterclaims and Certain Damages. Borrower waives the right to assert any
defense, setoff or counterclaim in any proceeding relating in any way to this
Note or any transaction contemplated hereby. The Bank shall not have any
liability for negligence, except solely to the extent required by law and not
disclaimable, and except for its own gross negligence, willful misconduct or
criminal conduct. In any event, the Bank shall not have any liability for any
special, consequential or punitive damages. (4) Sovereign Immunity. Borrower
irrevocably waives, with respect to itself and its property, any sovereign
immunity that it may have or hereafter acquire, including but not limited to
immunity from the jurisdiction of any court, from any legal process, from
attachment prior to judgment, from attachment in aid of execution, from
execution or otherwise.



L.

OFAC and Patriot Act: Borrower shall: Comply with all Anti-Terrorism Laws;
immediately to notify the Bank if it obtains knowledge that it or any of its
Affiliates has become or been listed as a Restricted Party or has been charged
with or has engaged in any violation of any Anti-Terrorism Law; not to receive
any funds from a Restricted Party and, in any case, to exclude any funds derived
from any Restricted Party or from any person or entity involved in the violation
of any Anti-Terrorism Law from being used to pay debt service or any other
amounts owing under the Note; not to transfer or permit the transfer of any
legal or beneficial ownership interest of any kind in Borrower to a Restricted
Party or any person or entity involved in the violation of any Anti-Terrorism
Law; not to acquire, directly or indirectly, ownership interest of any kind in
any Restricted Party or any person or entity involved in the violation of any
Anti-

 

--------------------------------------------------------------------------------




 

 

 

Terrorism Law, not to form any partnership or joint venture or conduct any
business with any Restricted Party or any person or entity involved in the
violation of any Anti-Terrorism Law, and not to act, directly or indirectly, as
the agent or representative of any Restricted Party or any person or entity
involved in the violation of any Anti-Terrorism Law; and to indemnify the Bank
for any costs incurred by any of them as a result of any violation of an
Anti-Terrorism Law by Borrower.

M.

Notice: Any notice in connection with any of the Liabilities shall be in writing
and may be delivered personally or by cable, telex, telecopy or other electronic
means of communication, or by certified mail, return receipt requested,
addressed (a) to Borrower as set forth herein or to any other address that the
Bank believes to be Borrower’s address, and (b) to the Bank at Bank Hapoalim
B.M., 1177 Avenue of the Americas, New York, New York 10036, Attention: Legal
Department. Any such notice shall be addressed to such other address (es) as may
be designated in writing hereafter. All such notices shall be deemed given when
delivered personally or electronically or when mailed, except notice of change
of address, which shall be deemed to have been given when received.

N.

Definitions: The following definitions apply in this Note: (1) Acceleration: any
acceleration of payment or requirement of prepayment of any Debt, or any Debts
becoming due and payable prior to stated maturity. (2) Account: (a) the balance
of any account of Borrower with any Person, and/or (b) any property in the
possession or custody of, or in transit to, any Person, whether for safekeeping,
collection, pledge or otherwise, as to which Borrower has any right, power or
interest — in each case whether existing now or hereafter, in any jurisdiction
worldwide, and whether or not denominated in the same currency as any of the
Liabilities. (3) Agreement: any agreement or instrument (including but not
limited to this Note), no matter when made, under which any Party is obligated
to any Person. (4) Applicable Rate: whichever of the Loan Rate or Increased Rate
is the applicable interest rate at any time. (5) Anti-Terrorism Law: any U.S.
State or Federal law relating to terrorism, money laundering or any related
seizure, forfeiture or confiscation of assets, including: (a) Executive Order
No. 13224 of September 23, 2001 - Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism; (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the USA PATRIOT Act), Public Law
107-56; and (c) the Money Laundering Control Act of 1986, Public Law 99-570 (6)
Bank: Bank Hapoalim B.M. (7) Borrower: the Person(s) executing this Note at
paragraph 10 or any one or more of them. “Borrower” may refer to one or more
Persons. (8) Business Day: any day on which both (a) banks are regularly open
for business in New York City and (b) the Office is open for ordinary business.
In the Bank’s discretion, the Office may be closed on any Saturday, Sunday,
legal holiday or other day on which it is lawfully permitted to close. (9)
Control: the power, alone or in conjunction with others, directly or indirectly,
through voting securities, by contract or otherwise, to direct or cause the
direction of a Person’s management and policies. (10) Costs and Expenses: any
and all reasonable costs and expenses (including but not limited to attorneys’
fees and disbursements) incurred in connection with the Borrower and/or the
Liabilities, including but not limited to those for (a) any action taken,
whether or not by litigation, to collect, or to protect rights or interests with
respect to, or to preserve any collateral securing, any of the Liabilities,
(b) compliance with any legal process or any order or directive of any
Governmental Authority with respect to any Party, (c) any litigation or
administrative proceeding relating to any Party, and/or (d) any amendment,
modification, extension or waiver with respect to any of the Liabilities. (11)
Debt: any Party’s obligation of any sort (in whole or in part) for the payment
of money to any Person, whether (a) absolute or contingent, (b) secured or
unsecured, (c) joint, several or independent, (d) now or hereafter existing, or
(e) due or to become due. (12) Debtor Relief Action: the commencement by any
Party or (unless dismissed or terminated within 60 days) against any Party of
any proceeding under any law of any jurisdiction (domestic or foreign) relating
to bankruptcy, reorganization, insolvency, arrangement, composition,
receivership, liquidation, dissolution, moratorium or other relief of
financially distressed debtors, or the making by any Party of an assignment for
the benefit of creditors. (13) Default: any breach, default or event of default
under, or any failure to comply with, any provision of any Agreement after
giving effect to any applicable notice, grace or cure period. (14) Event of
Default: any event set forth in paragraph D. (15) Exchange Control Permit: any
permit or license issued by a Governmental Authority outside the United States
under which any Party is permitted (a) to incur and pay any of the Liabilities
in the United States in any currency(ies) in which denominated or (b) to enter
into, incur and/or perform any other obligation or Agreement. (15A) Executive
Order: Executive Order No. 13224 of September 23, 2001 - Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism; (16) Governmental Authority: any domestic or foreign, national or
local, (a) government, (b) governmental, quasi-governmental or regulatory agency
or authority, (c) court or (d) central bank or other monetary authority. (17)
Increased Rate: (a) If the Loan Rate is a Variable Prime-Based Rate, the
Increased Rate with respect to the entire outstanding principal balance shall be
the Loan Rate plus 2% per year. (b) If the Loan Rate is not a Variable
Prime-Based Rate, the Increased Rate with respect to any amount of principal or
installment shall be (i) the Loan Rate plus 2% per year prior to the applicable
Payment Date and (ii) the Prime Rate plus 4% per year on or subsequent to the
applicable Payment Date. (18) Law: any treaty, law, regulation, rule, judgment,
order, decree, guideline, interpretation or request (whether or not having the
force of law) issued by any Governmental Authority. (19) Liabilities: (a) any
and all of the Debt evidenced by this Note, and any and all other Debt of
Borrower to, or held or to be held by, the Bank in any jurisdiction worldwide
for its own account or as agent for another or others, whether created directly
or acquired by Transfer or otherwise, and (b) any and all obligations of any
other Party with respect to any of such Debt. (20) Loan Rate: the interest rate
determined under paragraph 2. (21) Material: material to the business or
financial condition of any Party on a consolidated or consolidating basis. (22)
Office: the Bank’s office at 1177 Avenue of the Americas, New York, New York
10036, or such other place as the Bank may specify by notice. (23) Party: (a)
borrower; (b) any maker, co-maker or endorser of any Agreement evidencing-, or
any guarantor, surety, accommodation party or indemnitor with respect to-, or
any Person that provides any collateral as security for-, or any Person that
issues a subordination, comfort letter, standby letter of credit, repurchase
agreement, put agreement, option, other Agreement or other credit support with
respect to-, any of the Liabilities; (c) if any Party is a partnership or joint
venture, any general partner or joint venturer in such Party; and (d) any
Person (i) that is under the Control of any Party and (ii) whose business or
financial condition is Material to such Party. (24) Payment Date: any Business
Day on which any part of the principal or any installment of this Note becomes
due and payable under paragraph 1 (and not on account of an Acceleration). (25)
Person: any person, partnership, joint venture, company, corporation,
unincorporated organization or association, trust, estate, Governmental
Authority, or any other entity. (26) Prepaid Principal: any amount of principal
or any installment of this Note which Borrower pays prior to the applicable
Payment Date for such amount. (27) Prepayment Costs: all losses, costs and
expenses incurred as a result of receiving Prepaid Principal and of

 

--------------------------------------------------------------------------------




 

 

 

reinvesting it at rate(s) which may be less than the Applicable Rate for such
Prepaid Principal. (28) Prime Rate: the Bank’s New York Branches’ stated Prime
Rate as reflected in its books and records as such Prime Rate may change from
time to time. The Bank’s determination of its Prime Rate shall be conclusive and
final. The Prime Rate is a reference rate and not necessarily the lowest
interest rate charged by the Bank. (29) Regulatory Costs: any and all costs and
expenses of complying with any Law, including but not limited to with respect to
(a) any reserves or special deposits maintained for or with, or pledges to, or
assessments, insurance premiums or special charges paid to, any Governmental
Authority, or (b) any capital, capital equivalency ledger account, ratio of
assets to liabilities, risk-based capital assessment or any other capital
substitute, risk-based or otherwise. (30) Restricted Party: (a) any individual
or entity: listed in the Annex to the Executive Order or is otherwise subject to
the provisions of the Executive Order; (b) listed on the “Specially Designated
Nationals and Blocked Persons” list maintained by the Office of Foreign Assets
Control (OFAC) of the United States Department of the Treasury, as updated or
amended from time to time, or any similar list issued by OFAC; or (c) whose
property has been blocked, or is subject to seizure, forfeiture or confiscation,
by any order relating to terrorism or money laundering issued by the President,
Attorney General, Secretary of State, Secretary of Defense, Secretary of the
Treasury or any other U.S. State or Federal governmental official or entity.
(31)Taxes: any and all present and future taxes, levies, imposts, deductions,
charges and withholdings in any jurisdiction worldwide, and all liabilities with
respect thereto, which are imposed with respect to this Note or to any amount
payable under this Note, excluding taxes determined on the basis of the income
of a Person or of any of its offices. (32) Transfer: any negotiation,
assignment, participation, conveyance, grant of a security interest, lease,
delegation, or any other direct or indirect transfer of a complete or partial,
legal, beneficial, economic or other interest or obligation. (33) Transferee:
any Person to whom a Transfer is made. (34) Transferred Items: items defined in
paragraph I. (35) Treasury Obligation: a note, bill or bond issued by the United
States Treasury Department as a full faith and credit general obligation of the
United States. (36) Variable Prime-Based Rate: any Applicable Rate which is
determined based on the Prime Rate. Any such rate shall change automatically
when and as the Prime Rate changes.

 

--------------------------------------------------------------------------------



TERM OR INSTALLMENT LOAN RIDER TO PROMISSORY NOTE
LOAN(S) DENOMINATED IN U.S. OR OTHER CURRENCY
LIBOR-BASED RATE

This Rider is referred to in paragraph 3 of, and constitutes a part of, a note
in the amount of $3,000,000.00 from Borrower to the Bank dated as of February
25, 2013.

 

 

Specific Terms

 

(a) Margin: 3.00% per year

 

(b) Interest Period: as agreed from time to time

 

Borrower agrees to the above Specific Terms and to all of the Terms and
Conditions set forth below.

Print Borrower’s Name: ARK RESTAURANTS CORP.

 

 

 

 

 

 

 

 

 

(Signature) By: 

/s/ Michael Weinstein

 

(Signature) By: 

/s/ Robert J. Stewart

 

 

 

 

 

Print Name:

Michael Weinstein

 

Print Name:

Robert J. Stewart

 

 

 

 

 

Print Title:

Chairman and CEO

 

Print Title:

CFO and Treasurer

 

 

 

 

 

Terms and Conditions

Certain capitalized terms are defined in paragraph 3.

 

 

 

1.

Payment of Principal and Interest. Subject to the other provisions of the Note:

 

 

 

(a)

Obligation, Time and Manner of Payment. Subject to the other provisions of the
Note and this Rider, the Outstanding Principal Amount shall be due and payable
at the applicable Payment Date. Unless specified otherwise in the Note or in a
Rider thereto, every payment to be made by or on behalf of the Borrower under
the Note shall be made in U.S. Dollars, and the designation of U.S. Dollars as
the currency of payment is of the essence. Every payment or delivery under the
Note by or on behalf of Borrower of any money denominated in any Currency shall
be made at the Office and/or to such account or accounts as the Bank may
designate from time to time by notice to Borrower, in immediately available
funds in U.S. Dollars, without set off, counterclaim, withholding or deduction
of any kind whatsoever. Except as otherwise provided herein, any payment due
under the Note on a day that is not a Business Day shall be payable on the next
succeeding Business Day.

 

 

 

 

(b)

Loan Rate. Interest on any Outstanding Principal Amount shall accrue at the
LIBOR-Based Rate; provided, however, that if the Bank determines (i) that by the
Determination Time (A) by reason of circumstances affecting the London Interbank
Market generally, adequate and fair means do not exist for ascertaining an
applicable LIBOR rate or it is impractical for the Bank to fund or continue to
fund the Outstanding Principal Amount during the applicable Interest Period, or
(B) quotes for funds in the relevant Currency in sufficient amounts comparable
to the relevant Outstanding Principal Amount and for the duration of the
applicable Interest Period would not be available to the Bank in the London
Interbank Market, or (C) quotes for funds in the relevant Currency in the London
Interbank Market will not accurately reflect the cost to the Bank of making a
Loan or of funding the relevant Outstanding Principal Amount during the
applicable Interest Period, or (ii) that at any time the making or funding of
loans, or charging of interest at rates, based on LIBOR shall be unlawful or
unenforceable for any reason, then as long as such circumstance(s) shall
continue, interest on the relevant Outstanding Principal Amount shall accrue at
the Alternate Rate.

--------------------------------------------------------------------------------




 

 

 

 

(c)

Payment and Calculation of Interest. Interest shall be payable (i) at each
Payment Date or (whenever the Applicable Rate is a Variable Prime-Based Rate)
monthly, (ii) at the Due Date and (iii) at any time that any Outstanding
Principal Amount or part thereof is paid. Interest shall be calculated as set
forth in the Note.

 

 

 

2.

Bank’s Conclusive Determinations and Schedule. The Bank’s determination with
respect to any matter hereunder shall be conclusive, final and binding on
Borrower, absent manifest error. The Bank shall from time to time record the
date and amount of each Loan, the Applicable Rate, each date on which any part
of principal, interest or any other amount shall be due and payable, and the
amount and date of each payment of principal, interest or any other amount, on a
schedule, which in the Bank’s discretion may be computer-generated and/or may be
taken from the Bank’s general books and records, and which schedule is
incorporated in, and is a part of, the Note and this Rider (the “Schedule”). The
Schedule shall be conclusive, final and binding upon Borrower, absent manifest
error, provided, however, that the failure of the Bank to record any of the
foregoing shall not limit or otherwise affect the obligation of Borrower to pay
all amounts owed to the Bank under the Note. Without limiting the foregoing,
Borrower acknowledges that the Interest Period and the Applicable Rate with
respect to any Outstanding Principal Amount are subject to the Bank’s consent
ordinarily negotiated between Borrower and the Bank by telephone, and Borrower
agrees that in the event of any dispute as to any of the terms of any Loan, the
determination of the Bank and its respective entry with respect thereto on its
books and records and/or on the Schedule shall be conclusive, final and binding
on Borrower, absent manifest error.

 

 

3.

Definitions. Each capitalized term not defined herein shall have the meaning
ascribed thereto in the Note. The following definitions apply in this Rider and
in the Note, and shall prevail over any different definitions in the Note.

 

 

 

 

(a)

Alternate Rate: an annual Variable Prime-Based Rate equal to the Prime Rate plus
the Margin.

 

 

 

 

(b)

Applicable Rate: whichever of the Loan Rate or Increased Rate (as defined in the
Note) is the applicable interest rate at any time with respect to any
Outstanding Principal Amount.

 

 

 

 

(c)

Currency: money denominated in the lawful currency of any country (including but
not limited to the lawful currency of the United States) or any unit of account
or single or unified currency of the European Community.

 

 

 

 

(d)

Determination Time: 12:00 noon (or any later time determined by the Bank in its
sole discretion), New York City time, of a Working Day that is three Working
Days prior to the date of the Loan.

 

 

 

 

(e)

Due Date: the date set forth in paragraph 1 of the Note or, if the Bank has
extended such date pursuant to paragraph G(5) of the Note or by an agreement
with Borrower, such extended date.

 

 

 

 

(f)

Interest Period: any term of 1 day, 1 week, 1 to 3, 6 or 12 months, or such
other term as may be acceptable to the Bank in its discretion, as set forth
above under Specific Terms or if not so set forth, as selected or agreed to by
the Bank in its discretion. If, by Determination Time, should the Borrower not
have requested a term for the next ensuing Interest Period, the Borrower shall
be deemed to have requested the next Interest Period to be the same as the
Interest Period about to end. A term shall not be considered an “Interest
Period” during any period that the Applicable Rate is a Variable Prime-Based
Rate. Each Interest Period shall commence immediately at the end of the
preceding Interest Period, if any. If there had been no immediately preceding
Interest Period with respect to any Outstanding Principal Amount, the Interest
Period shall commence on the first Business Day on which (i) such amount shall
be outstanding and (ii) the Applicable Rate is not a Variable Prime-Based Rate.
If any Interest Period would otherwise come to an end on a day that is not a
Working Day, its termination shall be postponed to the next day that is a
Working Day unless it would thereby terminate in the next calendar month. In
such case, such Interest Period shall terminate on the immediately preceding
Working Day.

 

 

 

 

(g)

LIBOR for each Interest Period: the rate per annum (carried out to the fifth
decimal) equal to the rate determined by the Bank to be the offered rate on a
page or service (whether provided by Bridge Telerate, Reuters, Bloomberg or any
other service) that displays an average British Bankers Association Interest
Settlement Rate for deposits in the applicable Currency (for delivery on the
first Working Day of such

--------------------------------------------------------------------------------




 

 

 

 

 

Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Working Days prior to the
first Working Day of such Interest Period. At the Borrower’s request, the Bank
will provide the Borrower with identifying information with respect to the page
or service so used by the Bank. If the Bank determines that the rate referenced
in the first sentence of this paragraph is not available, then “LIBOR” will
mean, as applicable to any Interest Period, the rate determined (i) on the basis
of the offered rates for deposits in the applicable Currency with a term
equivalent to such Interest Period, which are offered by four major banks
selected by the Bank in the London interbank market at approximately 11:00 a.m.
London time, on the Working Day that is two (2) Working Days prior to the first
Working Day of such Interest Period; or (ii) by applying such other recognized
source of London Eurocurrency deposit rates as the Bank may determine from time
to time. If the Bank determines in its sole discretion that LIBOR cannot be
determined or does not represent its effective cost of maintaining a Loan, then
interest shall accrue at the effective cost to the Bank to maintain the Loan (as
determined by the Bank in its sole discretion).

 

 

 

 

(h)

LIBOR-Based Rate: an annual rate equal to LIBOR plus the Margin, as determined
by the Bank.

 

 

 

 

(i)

Loan: (i) any loan advanced by the Bank to Borrower under the Note, (ii) any
rollover by the Bank of any such loan that is otherwise due and payable, or
(iii) any conversion of the Applicable Rate for any Outstanding Principal Amount
from a rate that is a Variable Prime-Based Rate to one that is not, or vice
versa.

 

 

 

 

(j)

Loan Rate: the interest rate determined under subparagraph 1(b).

 

 

 

 

(k)

Margin: as set forth under Specific Terms or, if not so set forth, 2% per year.

 

 

 

 

(l)

Note: the note of which this Rider is a part (including any and all riders and
amendments to the Note).

 

 

 

 

(m)

Outstanding Principal Amount: the outstanding principal amount of each Loan.

 

 

 

 

(n)

Payment Date: the last Business Day of the applicable Interest Period or, if the
applicable Loan Rate is a Variable Prime-Based Rate, the Due Date.

 

 

 

 

(o)

Working Day: a Business Day on which banks are regularly open for business in
London.

 

--------------------------------------------------------------------------------